UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2218



JAMES G. GILLES, Brother,

                                            Plaintiff - Appellant,

          versus


ROLAND M. WHEELER, Director of University
Services, Virginia Polytechnic Institute and
State University; ANN SPENCER, Associate Vice-
President for Personnel and Administrative
Services, Virginia Polytechnic Institute and
State University; CLARRESSA M. MORTON, Assis-
tant Director for Event Planning, Virginia
Polytechnic Institute and State University;
BOARD OF VISITORS, VIRGINIA POLYTECHNIC
INSTITUTE AND STATE UNIVERSITY; RICHARD M.
BAGLEY, Honorable; JOSEPH H. BARLOW; WILLIAM
C. BROADDUS, Esquire; HENRY J. DEKKER; BUFORD
L. DRISKILL, JR.; HORACE G. FRALIN; CLIFTON C.
GARVIN, JR.; ROBERT J. GREY, JR.; MICHAEL M.
HAWES,   Vice-President    for   Finance   and
Administration Olver, Incorporated; W. PAT
JENNINGS, SR., The Honorable; CECIL R. MAXSON,
JR., Facilities Executive Officer Corporate
Facilities    Manager   NationsBank    Service
Corporation; RHEA F. MOORE, JR.; ROSE MILES
ROBINSON; SUE ELLEN ROCOVICH, Dr.; ROBERT
MORGAN, Student Member; PAUL E. TORGERSEN,
President, Virginia Polytechnic Institute and
State University; TOM GOODALE, Dr., Vice-
President for Student Affairs, Virginia
Polytechnic Institute and State University,

                                           Defendants - Appellees,

          and
BEVERLY H. SGRO, Dean of Students, Virginia
Polytechnic Institute and State University;
JERRY D. CAIN, General Counsel & Special As-
sistant Attorney General, Virginia Polytechnic
Institute and State University,

                                                       Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-92-933-R)


Submitted:   November 28, 1997        Decided:   December 11, 1997


Before WILKINSON, Chief Judge, and WIDENER and ERVIN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


J. Patrick Wiseman, WISEMAN, DURST, TUDDENHAM & OWEN, Austin,
Texas, for Appellant. James S. Gilmore, III, Attorney General of
Virginia, William H. Hurd, Deputy Attorney General, OFFICE OF THE
ATTORNEY GENERAL, Richmond, Virginia; Jerry D. Cain, General Coun-
sel/Special Assistant Attorney General, Kay Heidbreder, Associate
General Counsel/Special Assistant Attorney General, VIRGINIA
POLYTECHNIC INSTITUTE AND STATE UNIVERSITY, Blacksburg, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

        Appellant James G. Gilles originally filed suit against Vir-

ginia Polytechnic Institute and State University ("Virginia Tech")

challenging the constitutionality of regulations under which the

university prohibited him from preaching at its drill field. By an
Agreed Order, the parties submitted to the district court only the

question of the constitutionality of Virginia Tech's sponsorship

regulation, which the court upheld against Appellant's First Amend-

ment challenge.    On appeal, we vacated the district court's order

and remanded with directions to dismiss for lack of standing as
there was no justiciable issue. See Gilles v. Torgersen, 71 F.3d
497 (4th Cir. 1995).

        While that appeal was pending, the district court granted

Appellant's motion for attorneys' fees based upon the Agreed Order.
When Defendants did not comply with the order, Appellant moved to

enforce it under Fed. R. Civ. P. 70. Defendants, in turn, filed a

motion to vacate the attorneys' fees order pursuant to Fed. R. Civ.
P. 60(b)(5). The district court granted Defendants' motion to va-

cate and denied Appellant's motion. Finding no reversible error, we

affirm the order based on the reasoning of the district court. See
Gilles v. Torgersen, No. 92-0933-R (W.D. Va. Aug. 9, 1996) *



                                                           AFFIRMED




    *
     We previously granted Appellant's unopposed motion to submit
this appeal for decision on the briefs without oral argument.
                                   3